GUARANTY AGREEMENT (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Guaranty”), dated as of December 4,
2007, by AirGATE Technologies, Inc., a Texas corporation (“Guarantor”), in favor
of Samson Investment Company, as collateral agent (the “Agent”) for the holders
of the Notes (as defined in the Purchase Agreement referred to below) (all such
holders, the “Holders”).

INTRODUCTION

This Guaranty is given in connection with the transactions described in that
certain Securities Purchase Agreement dated as of December 4, 2007 by and among
The X-Change Corporation, a Nevada corporation (the “Company”), Guarantor,
Samson Investment Company, a Nevada corporation, Ironman PI Fund (QP), L.P., a
Texas limited partnership, and John Thomas Bridge and Opportunity Fund, LP, a
Delaware limited partnership (the “Purchase Agreement”). Capitalized terms used
but not defined herein shall have the meanings specified in the Purchase
Agreement.

Guarantor is a wholly-owned subsidiary of the Company, and as such, will benefit
from the transactions contemplated by the Purchase Agreement.

To induce each of the Purchasers to enter into the Purchase Agreement and the
Related Agreements, and to purchase from the Company the Notes and the Warrants
(each of the foregoing, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, collectively the “Transaction
Documents” and each, individually, a “Transaction Document”), Guarantor hereby
agrees as follows:

2374896.1/SP/16392/0103/121007

Section 1. Guaranty. Guarantor absolutely, unconditionally and irrevocably
guarantees to the Agent, for the ratable benefit of the Holders, as primary
obligor and not merely as surety, the full and punctual payment and performance
when due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance with the Transaction Documents,
of all obligations and duties of every type and description owing by the Company
to each Holder arising out of or in connection with any Transaction Document,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired, including, without
limitation, all interest (whether or not accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
similar proceeding) and all other fees, expenses, costs, indemnities and other
sums chargeable to the Company under any Transaction Document (the “Guaranteed
Obligations”). The guaranty by Guarantor hereunder constitutes a guaranty of
payment and not of collection. All payments made under this Guaranty shall be in
immediately available United States funds without deduction, set-off or
counterclaim.

Section 2. Guaranty Absolute.

2.1. Guarantor agrees that its obligations under this Guaranty shall be
irrevocable, primary, absolute, continuing and unconditional, irrespective of
and unaffected by any of the following actions or circumstances (which may not
be pleaded and evidence of which may not be introduced in any proceeding with
respect to this Guaranty in each case except as otherwise agreed in writing by
the relevant Holder): (a) the invalidity or unenforceability of any obligation
of the Company or any other guarantor under any Transaction Document or any
other agreement or instrument relating thereto (including any amendment, consent
or waiver thereto), or any security for, or other guaranty of the Guaranteed
Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority of any security for the Guaranteed Obligations
or any part of them; (b) the absence of (i) any attempt to collect any
Guaranteed Obligation or any part thereof from the Company or any other
guarantor or other action to enforce any of the same or (ii) any action to
enforce any Transaction Document or any lien or encumbrance thereunder; (c) any
workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Company, or any other guarantor or
any procedure, agreement, order, stipulation, election, action or omission
thereunder, including any discharge or disallowance of, or bar or stay against
collecting, any Guaranteed Obligation (or interest thereon) in or as a result of
any such proceeding; (d) any foreclosure, whether or not through judicial sale,
and any other sale, transfer, lease or other disposition of Collateral or any
election by the Agent or any Holder, following the occurrence of any event of
default or other event which, with the giving of notice or the passage of time
would constitute an event of default under any Transaction Document (an “Event
of Default”), to proceed separately against any Collateral in accordance with
any Agent’s or Holder’s rights under any applicable law; or (e) any other
defense, setoff, counterclaim or any other circumstance that might otherwise
constitute a legal or equitable discharge of the Company, Guarantor, and any
other guarantor, in each case other than the payment in full in cash of the
Guaranteed Obligations.

2.2. Guarantor hereby unconditionally and irrevocably waives and agrees not to
assert any claim, defense, setoff or counterclaim based on diligence,
promptness, presentment, acceptance, demand, protest, requirements for any
demand or notice hereunder or other requirements of any kind with respect to any
Guaranteed Obligation (including any accrued but unpaid interest thereon)
becoming immediately due and payable and any other notice in respect of the
Guaranteed Obligations or any part of them, and any defense arising by reason of
any disability or other defense of the Company, Guarantor or any other
guarantor.

2.3. Guarantor unconditionally and irrevocably agrees not to enforce or
otherwise exercise any right of subrogation or any right of reimbursement or
contribution or similar right against the Company or any other guarantor by
reason of any Transaction Document or any payment made thereunder or to assert
any claim, defense, setoff or counterclaim it may have against any other obligor
for any of the Guaranteed Obligations or setoff any of its obligations to such
other obligor against obligations of such obligor to Guarantor unless and until
all of the Guaranteed Obligations are indefeasibly paid in full in cash. No
obligation of Guarantor hereunder shall be discharged other than by complete
performance.

2.4. The obligations of Guarantor hereunder are independent of and separate from
the Guaranteed Obligations. If any Guaranteed Obligation is not paid when due,
or upon any Event of Default, each Holder and/or the Agent (at the direction of
the Required Secured Parties (as defined in the Security Agreement)) may, at its
sole election, proceed directly and at once, without notice, against Guarantor
to collect and recover the full amount or any portion of any Guaranteed
Obligation then due, without first proceeding against any other obligor and
without first joining Guarantor or any other obligor in any proceeding.
Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Company and any other guarantor, maker or endorser of
any Guaranteed Obligation or any part thereof, and of all other circumstances
bearing upon the risk of nonpayment of any Guaranteed Obligation or any part
thereof, that diligent inquiry would reveal, and Guarantor hereby agrees that
none of the Agent and the Holders shall have any duty to advise Guarantor of
information regarding such condition or any such circumstances.

Section 3. Representations and Warranties. In addition to the representations
and warranties made by Guarantor under the Purchase Agreement and any other
Transaction Document, Guarantor hereby makes the following representations and
warranties to the Agent and each of the Holders:



(a)   This Guaranty constitutes the legal, valid and binding obligation of
Guarantor enforceable against Guarantor in accordance with its terms except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights.



(b)   Neither the execution of this Guaranty nor the performance of the
obligations created hereunder will conflict with or result in a breach of any
other agreement or instrument to which Guarantor is a party or by which it is
bound or be in violation or default of any statute, rule, or decree of any
court, administrative agency or governmental body to which it may be subject.
Guarantor is not in default with respect to any indenture, loan agreement,
mortgage, lease, deed or other similar agreement to which it is a party or by
which it is bound.



(c)   The consummation of the transactions between the Company and each of the
Holders contemplated by the Transaction Documents is of value to Guarantor and
is reasonably expected to benefit Guarantor directly or indirectly, and is in
furtherance of Guarantor’s business interests.

Section 4. Reinstatement. Guarantor agrees that, if any payment made by any
obligor or other individual or entity and applied to the Guaranteed Obligations
is at any time annulled, avoided, set aside, rescinded, invalidated, declared to
be fraudulent or preferential or otherwise required to be refunded or repaid,
then, if, prior to any of the foregoing, any provision of this Guaranty
(including the guaranty of Guarantor hereunder) shall have been terminated,
cancelled or surrendered, such provision, and any lien or encumbrance or other
Collateral securing such Guarantor’s liability hereunder that may have been
released or terminated by virtue of such termination, cancellation or surrender,
shall be reinstated in full force and effect and such prior termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of Guarantor in respect of any lien or
encumbrance or other Collateral securing such obligation or the amount of such
payment.

Section 5. Amendments and Waivers.

5.1. Each of the Agent and/or each Holder, as applicable, is hereby authorized,
without notice to or demand upon Guarantor and without discharging or otherwise
affecting the obligations of Guarantor hereunder and without incurring any
liability hereunder, from time to time, to do each of the following (but subject
to the terms of Section 9.5 of the Purchase Agreement and Section 8 of each
Note): (a) (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment of, or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation; (b) apply to any Guaranteed
Obligation any sums by whomever paid or however realized in such order as
provided in the Transaction Documents; (c) refund at any time any payment
received by such Agent or Holder in respect of any Guaranteed Obligation; (d)
(i) sell, transfer, assign, exchange, enforce, waive, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
affect, impair or otherwise alter or release any property or interest in
property and proceeds thereof now owned or hereafter acquired by the Company,
Guarantor or any other obligor of the Guaranteed Obligations in or upon which a
lien is granted or purported to be granted pursuant to any Transaction Document
(the “Collateral”) for any Guaranteed Obligation or any other guaranty therefor
in any manner, (ii) receive, take and/or hold additional Collateral to secure
any Guaranteed Obligation, (iii) add, release or substitute any one or more
other guarantors, makers or endorsers of any Guaranteed Obligation or any part
thereof and (iv) otherwise deal in any manner with the Company and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof;
and (e) settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.

5.2. None of the Agent and the Holders shall by any act, delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Agent or any Holder, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by a Holder of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that such Holder would
otherwise have on any future occasion.

5.3. No variation or modification of this Guaranty or any waiver of any of its
provisions shall be valid unless in writing and signed by an authorized
representative of Agent and Guarantor.

Section 6. Remedies Cumulative. The rights and remedies of the Agent and each
Holder hereunder are cumulative and nonexclusive of any other rights and
remedies that the Agent and each such Holder may have under any other agreement
or at law or in equity and may be exercised individually or concurrently, any or
all thereof may be exercised instead of or in addition to each other or any
remedies at law, in equity, or under statute.

Section 7. Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Agent, each Holder and their successors and assigns; provided, however, that
Guarantor may not assign, transfer or delegate any of its rights or obligations
under this Guaranty without the prior written consent of the Holders.

Section 8. Notices. All notices to be given in connection with this Guaranty
shall be addressed to the parties at their respective addresses set forth in
Section 9.7 of the Purchase Agreement and shall be effected in the manner
provided for in such Section 9.7 of the Purchase Agreement.

Section 9. Counterparts. This Guaranty may be executed in any number of
counterparts, including without limitation delivery by facsimile or electronic
transmission, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.

Section 10. Severability. Any provision of this Guaranty being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Guaranty or any part of such provision in any other jurisdiction.

Section 11. GOVERNING LAW AND JURISDICTION. THIS GUARANTY SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD
TO CONFLICTS OF LAWS RULES OR PRINCIPLES THEREOF. EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SERVING
DALLAS COUNTY, TEXAS, FOR THE PURPOSES OF ANY ACTION ARISING OUT OF THIS
GUARANTY, OR THE SUBJECT MATTER HEREOF. ALL PARTIES HERETO AGREE TO SUBMIT TO
THE JURISDICTION OF SUCH COURTS, WAIVE TRIAL BY JURY, AND WAIVE ANY DEFENSE OR
CLAIM OF FORUM NON CONVENIENS.

Section 12. ENFORCEMENT EXPENSES; INDEMNIFICATION BY GUARANTOR. GUARANTOR DOES
HEREBY FURTHER AGREE TO PAY UPON DEMAND ALL LOSSES, COSTS, REASONABLE ATTORNEYS’
FEES AND EXPENSES WHICH MAY BE SUFFERED BY AGENT OR ANY HOLDER BY REASON OF THE
COMPANY’S EVENT OF DEFAULT (AS DEFINED IN ANY TRANSACTION DOCUMENT) UNDER ANY
TRANSACTION DOCUMENT OR ANY DEFAULT OF GUARANTOR UNDER THIS GUARANTY. GUARANTOR
HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS AGENT, EACH HOLDER, THEIR
AFFILIATES AND THEIR RESPECTIVE PRINCIPALS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, AGENTS AND THIRD-PARTY ADVISORS (EACH, AN “INDEMNIFIED PARTY”)
(ON AN AFTER-TAX BASIS) FROM AND AGAINST ANY AND ALL LOSSES, DISPUTES,
PENALTIES, CLAIMS, EXPENSES (INCLUDING, WITHOUT LIMITATION, LEGAL EXPENSES),
DAMAGES, AND LIABILITIES (INCLUDING WITHOUT LIMITATION, ENVIRONMENTAL
LIABILITIES) OF WHATSOEVER KIND AND NATURE (INCLUDING THOSE ARISING OUT OF THE
INDEMNIFIED PARTY’S NEGLIGENCE) ARISING OUT OF, IN CONNECTION WITH, OR RELATING
TO THIS GUARANTY (“CLAIMS”), REGARDLESS OF WHETHER SUCH INDEMNIFIED PARTY IS A
PARTY THERETO; PROVIDED, HOWEVER, THAT NO INDEMNIFIED PARTY SHALL BE ENTITLED TO
INDEMNITY HEREUNDER IN RESPECT OF ANY CLAIM TO THE EXTENT THAT THE SAME IS FOUND
BY A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED DIRECTLY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY. ALL REPRESENTATIONS AND WARRANTIES MADE IN THIS GUARANTY
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS GUARANTY, AND GUARANTOR’S
OBLIGATIONS UNDER THIS PARAGRAPH SHALL SURVIVE THE EXPIRATION OR TERMINATION OF
THIS GUARANTY.

Section 13. ENTIRE AGREEMENT. THIS GUARANTY, TOGETHER WITH THE OTHER TRANSACTION
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER OF THIS GUARANTY.

[Signature pages follow]

1

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered as of the date first above written.

      AIRGATE TECHNOLOGIES, INC.

as Guarantor
By:
 
/s/ George DeCourcy
 
   



    Name: George DeCourcy
Its: Chief Financial Officer

2





ACCEPTED AND AGREED
as of the date first above written:

SAMSON INVESTMENT COMPANY, as Agent



    By: /s/ Stacy Schusterman



    Name: Stacy Schusterman
Its: Chief Executive Officer

3